     Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 1 of 17
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               August 03, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

SCOTT SULLIVAN, FRANK           §
DELLACROCE, et al.,             §
                                §
                  Plaintiffs,   §
                                §
VS.                             §                            CIVIL ACTION NO. H-20-2236
                                §
STEWART A. FELDMAN, THE FELDMAN §
LAW FIRM LLP, et al.,           §
                                §
                  Defendants.   §

                              MEMORANDUM AND OPINION

       Drs. Scott Sullivan and Frank DellaCroce—“the Doctors”—engaged Stewart Feldman,

The Feldman Law Firm, LLP, and its affiliates, Capstone Associated Services (Wyoming), LP,

and Capstone Associated Services, Ltd.— “the Lawyers”—to provide tax advice and tax shelters.

(Docket Entry No. 1-1). After the United States Tax Court issued a ruling with negative

consequences for the shelters, the Doctors tried to end the relationship with the Lawyers, who

refused. (Id.).   Both sides sought arbitration, but the Lawyers sought arbitration in Houston,

Texas, and the Doctors in Houma, Louisiana. The Doctors also sued the Lawyers in Texas state

court, alleging breach of contract, breach of fiduciary duty, tort, legal malpractice, and breach of

professional obligations. (Docket Entry No. 1-1 at ¶ 17).       The Lawyers timely removed and

moved to compel the Doctors’ business entities’ participation in the Texas arbitration. (Docket

Entry Nos. 1, 2). The Doctors responded with a cross-motion to compel the Feldman and The

Feldman Law Firm to join in the Louisiana arbitration and to challenge the Texas arbitration.

(Docket Entry No. 10). The Doctors also moved to stay the Texas arbitration pending a ruling on

the motions, and for an expedited ruling. (Docket Entry Nos. 12, 13).
     Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 2 of 17



       After careful consideration of the motions, briefs, and the oral argument of counsel, the

court: (1) grants the Lawyers’ motion to compel the participation of the Doctors’ business entities

in the Texas arbitration; (2) denies the Doctors’ cross-motion to compel Stewart Feldman and The

Feldman Law Firm’s participation in the Louisiana arbitration; and (3) denies the motion to stay

the Texas arbitration because a stay is not warranted now that these issues are resolved. The result

is piecemeal presentations before three different arbitrators. It is not efficient, and certainly not

pretty, but it results from the parties’ own contracts and conduct.

       The reasons for these rulings are explained below.

I.     Background

       Drs. Scott Sullivan and Frank DellaCroce are surgeons at the Center for Restorative Breast

Surgery in New Orleans, Louisiana. (Docket Entry No. 1-1 at ¶ 19). They perform restorative

breast surgeries for women with breast cancer. (Docket Entry No. 1-1 at ¶ 19). St. Charles Surgical

Hospital, L.L.C., St. Charles Holdings, L.L.C., and Sigma Delta Billing, LLC are entities owned

and controlled by the individual doctors as part of their business.

       The individual doctors also own three insurance “cell arrangements”—Cerberus Casualty

Company, Janus Casualty Company, and Orion Casualty Company—“to protect [their] Clinic

against a multitude of loss exposures beyond those economically covered by commercial

insurance.” (Docket Entry No. 7-2 at 1). Cerberus Casualty Company, Janus Casualty Company,

and Orion Casualty Company are Bahamian entities.

       The individual doctors contacted Stewart Feldman and the Feldman Law Firm, a law firm

in Houston, about an alternative risk-planning program to protect them and their business entities

“against a multitude of loss exposures and also provide tax benefits.” (Docket Entry No. 1-1 at

¶ 20). The Feldman Law Firm, Capstone Associated Services, LP, and Capstone Associated

Services, Ltd. agreed to provide “a wide range of services for an ongoing term for a fixed, quarterly

                                                 2
     Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 3 of 17



fee.” (Docket Entry No. 2 at 2). This agreement was memorialized in a 2015 Engagement Letter

and the Capstone Services Agreement. (Docket Entry No. 7-2). The Engagement Letter explained

that The Feldman Law Firm and Capstone would perform work “on behalf of, as appropriate: (i)

the owners of the captives insurer in connection with the formation of the captives; (ii) the Clinic

and certain of its affiliates as the insureds; and (ii) the captives, Cerberus CC, Janus CC, and Orion

CC, as the insurers.” (Docket Entry No. 7-2 at 2).

       The Engagement Letter included the following arbitration clause:

       With respect to any and all other controversies, disputes or claims whatsoever
       between (x) the Firm (including its lawyers) and/or its affiliates (including
       Capstone Associated Services, Ltd., Capstone Insurance Management (Anguilla),
       Ltd., and/or Export Assurance) . . . and (y) any client of the Firm and/or its affiliates
       related to or arising out of the Firm’s or its affiliates’ services or arising under or in
       connection with or related to any of the parties’ agreements . . . either party may
       submit the dispute to any recognized, neutral (x) arbitral association or (y) arbitrator
       for final resolution in an arbitration proceeding to be concluded within four months
       . . . Submission of the dispute to arbitration under this agreement shall be the sole
       and exclusive forum for resolving any and all disputes between the parties . . .

       . . . [A]ll arbitrations – regardless of the arbitral organization or arbitrator actually
       hearing the dispute – shall be conducted in Houston, Texas applying Texas
       substantive law pursuant to the Commercial Arbitration Rules . . . of the American
       Arbitration Association (AAA) then in effect, whose Expedited Procedures shall
       apply regardless of the monetary size of the dispute or the number of parties to the
       proceeding, with only a single arbitrator hearing the dispute, again all regardless of
       the organization sponsoring the arbitration in question. All parties acknowledge
       and agree that this arbitration agreement modifies the AAA arbitration rules
       regarding, inter alia, the selection of the arbitrator and the administration of the
       arbitration in that: (1) either party may directly appoint the single arbitrator or the
       arbitral association who/which shall proceed to resolve the dispute, provided that
       the arbitrator is recognized and neutral; (2) the AAA is not required to administer
       and shall not administer the arbitration; and (3) any recognized and neutral
       arbitrator himself/herself or arbitral association may administer the arbitration. The
       arbitrator or arbitral association appointed to resolve the dispute shall have the sole
       and exclusive ability to rule on all aspects of the arbitrator’s appointment,
       including, but not limited to, disputes or challenges of bias and neutrality. . .

(Docket Entry No. 7-2 at 15). The Capstone Services Agreement incorporated the Engagement

Letter arbitration clause. (Docket Entry No. 7-2 at 27).


                                                   3
      Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 4 of 17



       The individual doctors signed the Engagement Letter individually and signed the Capstone

Services Agreement on behalf of themselves and Cerberus Casualty, Janus Casualty, Orion

Casualty, and St. Charles Surgical Hospital, and “including all respective Affiliates.” (Id. at 12,

29). “Affiliates” is defined in the Agreement as:

       any person directly or indirectly controlled by or under common control with
       another person (whether such be an individual or an entity of any sort) and, in the
       case of partnerships, shall specifically include all partners, owners and beneficial
       holders of a person, and additionally includes their signatories, agents, employees,
       independent contractors, transferees, assigns, officers, members, directors, those
       with an interest in and all those in privity therewith.

Id.

       As part of their work, the Lawyers reorganized Cerberus Casualty, Janus Casualty, and

Orion Casualty into three new Delaware entities—Cerberus Insurance Corp., Janus Insurance

Corp., and Orion Insurance Corp. (See Docket Entry No. 7-2 at 5; Docket Entry No. 10-3). The

agreements and plans of reorganization included a transfer of all of the Bahamian entities’ assets

and liabilities, including “all insurance policies, bank accounts, loans, investment accounts,

ownership interests in other entities, books and records.” (See, e.g., Docket Entry No. 10-3 at 1–

2). Each reorganization agreement stated that arbitration would be “conducted in Wilmington,

Delaware, applying Delaware substantive law.” (See, e.g., Docket Entry No. 10-3 at 3).

       According to the Doctors, the purpose of the arrangement was to participate in third-party

insurance for risk pooling, but after the United States Tax Court issued an opinion about another

Feldman and Capstone client that “could have very negative consequences for [the p]laintiffs,” the

Doctors asked the Lawyers to “liquidate and wind down Plaintiffs’ program that the Defendants

designed, implemented, and administered.” (Docket Entry No. 1-1 at ¶¶ 25–30). The Lawyers

allegedly neither responded, performed the wind down and liquidation, nor provided the relevant

documents to a third party the Doctors hired to complete the wind down and liquidation. (Id. at

30–37). The Doctors and their related business entities sued in Harris County, Texas. They
                                            4
     Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 5 of 17



asserted Texas-law claims for breach of contract, breach of fiduciary duty, tort, legal malpractice,

and breach of professional obligations. (Docket Entry No. 1-1 at ¶ 17). The Lawyers timely

removed and moved to compel arbitration in Texas. (Docket Entry Nos. 1, 2).                   The Lawyers

explained that before this litigation started, both sides initiated competing arbitrations. (Docket

Entry No. 2 at 9).

        The Lawyers initiated arbitration before Conflict Resolution Solutions, PLLC in Houston

on May 7, 2020, to “resolve disputes over dissolving, liquidating, and winding down the”

insurance arrangement “by a certain date,” as well as claims for “breach of contract, declaratory

relief, attorney’s fees” and misappropriation of intellectual property. (Docket Entry No. 16 at 4).

The parties were assigned to former Harris County Judge Grant Dorfman as the arbitrator. (Docket

Entry No. 2 at 9). The Doctors initiated arbitration in Houma, Louisiana on May 27, 2020, before

retired U.S. District Court Judge Stanwood Duval as the arbitrator. (Id.).

        The Doctors responded with a cross-motion to compel arbitration before Judge Duval,

arguing that Judge Dorfman was improperly appointed, and that the Doctors’ business entities had

not agreed to arbitrate in Texas. (Docket Entry No. 10 at 1).1 The Doctors also moved to stay the

Texas arbitration while the court considered the motions, and for an expedited ruling on the motion

to stay. (Docket Entry Nos. 12, 13).

        The Lawyers’ response argued that “because Judge Dorfman denied leave for the

defendants to supplement their arbitration demands to include submission of the [business

entities]’ claims,” they “initiated an arbitration with former Judge Caroline Baker on Monday, July




        1
         The Louisiana arbitration is stayed until the resolution of the Texas arbitration. (See Docket Entry
No. 10-2).
                                                     5
      Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 6 of 17



20, 2020, to submit for resolution the claims alleged by the [business entities] in this suit.” (Docket

Entry No. 16; Docket Entry No. 19 at 3).2

        The parties’ arguments are considered in detail below.

II.     The Legal Standard

        The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., permits a party to move to

compel arbitration when an opposing party refuses to arbitrate issues covered by a valid arbitration

agreement.     Am. Bankers Ins. Co. of Fla. v. Inman, 436 F.3d 490, 493 (5th Cir. 2006)

(quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)); 9 U.S.C. §§ 3, 4. To

rule on a motion to compel, a court must first decide if the dispute is arbitrable. See Papalote

Creek II, L.L.C. v. Lower Colorado River Auth., 918 F.3d 450, 454 (5th Cir. 2019). This requires

deciding whether “(1) there is a valid agreement to arbitrate between the parties; and (2) whether

the dispute in question falls within the scope of that arbitration agreement.” Gross v. GGNSC

Southaven, L.L.C., 817 F.3d 169, 176 (5th Cir. 2016) (quoting Tittle v. Enron Corp., 463 F.3d 410,

418 (5th Cir. 2006)).

        The court has the authority to determine if a valid arbitration agreement exists. See Bowles

v. OneMain Fin. Grp., L.L.C., 954 F.3d 722, 725 (5th Cir. 2020) (“If the existence of an arbitration

contract between parties is challenged, the challenge is always for the courts to decide.”). The

party moving to compel arbitration has the burden of showing the existence of an arbitration




        2
           On July 30, the Lawyers filed a status report, informing the court that the St. Charles Surgical
Hospital, L.L.C., St. Charles Holdings, L.L.C., Center for Restorative Breast Surgery, L.L.C., Sigma Delta
Billing, L.L.C., Cerberus Insurance Corp., Janus Insurance Corp., and Orion Insurance Corp., joined by a
new party, Sunrise Productions, L.L.C., had initiated a fourth arbitration proceeding before Arbitrator
Robert A. Kutcher, of Metairie, Louisiana. (Docket Entry No. 24). The business entities rely on the
Delaware arbitration clause from the Formation Documents for Cerberus Insurance Corp., Janus Insurance
Corp., and Orion Insurance Corp. (Docket Entry No. 24-1 at 4-5). This fourth arbitration was filed after
the current motions. The court does not address it here, except to note that as explained below, the
Formation Documents do not apply to the disputes or claims arising from the Engagement Letter and
Agreement. See infra. at 10.
                                                    6
       Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 7 of 17



agreement, as governed by ordinary principles of state contract law. See Halliburton Energy

Servs., Inc. v. Ironshore Specialty Ins. Co., 921 F.3d 522, 530 (5th Cir. 2019) (“Under the FAA,

ordinary principles of state contract law determine whether there is a valid agreement to

arbitrate.”); Huckaba v. Ref-Chem, L.P., 892 F.3d 686, 688 (5th Cir. 2018) (“[T]he party moving

to compel arbitration must show that the agreement meets all of the requisite contract elements.”).

Once a valid arbitration agreement is found, the court should “apply the federal policy and resolve

ambiguities in favor of arbitration” when “determining the scope of a valid arbitration agreement.”

Klein v. Nabors Drilling USA L.P., 710 F.3d 234, 237 (5th Cir. 2013); see also Huckaba, 892 F.3d

at 688.

          If the court finds that there is an enforceable agreement to arbitrate the dispute, the court

must then determine whether any federal statute or policy makes the claims nonarbitrable. Janvey

v. Alguire, 847 F.3d 231, 240 (5th Cir. 2017). If not, the FAA requires district courts to order

arbitration. See Pacheco v. PCM Const. Servs., L.L.C., 602 F. App’x 945, 947 (5th Cir. 2015) (“A

district court must compel arbitration if there is an agreement for arbitration and a party has failed

to comply with that agreement.”).

III.      Analysis

          A.     The Lawyers’ Motion to Compel Arbitration in Texas

          Arbitrability is “a gateway issue” that courts must address at the outset of the litigation.

Reyna v. Int’l Bank of Commerce, 839 F.3d 373, 376 (5th Cir. 2016); see also Elgohary v. Herrera,

405 S.W.3d 785, 790 (Tex. App. – Hous. [1st Dist.] 2013, no pet.) (“While non-signatories to an

arbitration agreement can be bound to arbitrate under principles of contract and agency law, such

issues—dealing as they do with non-signatories—are gateway ‘issues of arbitrability’ that the

courts are primarily responsible for deciding—not the arbitrator.”).



                                                   7
     Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 8 of 17



        The Doctors argue that the Lawyers’ motion to compel should be denied as to Janus

Insurance Corp., Cerberus Insurance Corp, Orion Insurance Corp., and St. Charles Holdings,

L.L.C., Center for Restorative Breast Surgery, LLC, Sunrise Productions, L.L.C.,3 and Sigma

Delta Billing, LLC, because they are nonsignatories to both the Engagement Letter and the

Capstone Services Agreement. (Docket Entry No. 10 at 26–27). The Lawyers respond that the

other entities may be compelled to arbitrate because they are either included within the definition

of “Affiliates” in the Capstone Services Agreement or may be compelled under the theory of

direct-benefits estoppel. (Docket Entry No. 16 at 18–23).

        The Capstone Services Agreement includes the Doctors and St. Charles Surgical Hospital

as parties as well as their “respective ‘Affiliates’ (as such term is defined herein).” (Docket Entry

No. 7-2 at 18). “Affiliates” is defined as including “any person directly or indirectly controlled by

or under common control with another person (whether such be an individual or an entity of any

sort).” (Id.).

        Because St. Charles Holding, L.L.C., Center for Restorative Breast Surgery, LLC, and

Sigma Delta Billing, LLC are owned and controlled by the individual doctors or by the St. Charles

Surgical Hospital, all signatories to the Capstone Services Agreement, they are “Affiliates” under

the Agreement and the individual doctors signed on their behalf. These entities can be compelled

to arbitrate their disputes relating to the Agreement in the Texas arbitration.

        Janus Insurance Corp., Cerberus Insurance Corp, and Orion Insurance Corp. are also each

owned and controlled by the individual doctors. (See Docket Entry No. 10-3 at 1, 16, 47). These

entities fall within the definition of “Affiliates” in the Agreement and the individual doctors signed


        3
          The Lawyers point out that Sunrise Productions, LLC was not listed as a party in the original
petition and cross-motion to compel arbitration, but it was listed in the motion to stay arbitration. (See
Docket Entry No. 1-1 at 1-3, Docket Entry No. 10 at 1 n.1, with Docket Entry No. 12 at 1 n.1). Because
Sunrise Productions was not a party to the original suit and because the other plaintiffs have not moved to
add Sunrise Productions, the court does not consider that entity here.
                                                    8
     Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 9 of 17



on their behalf. These entities can be compelled to arbitrate their disputes relating to the

Agreement in the Texas arbitration.

       The Doctors argue that the definition of “Affiliates” does not include these entities because

“Feldman and Capstone were aware of each of these entities and could have easily included them

by name if the Capstone Services Agreement was intended to apply to them.” (Docket Entry No.

10 at 23). But there is no requirement that the definition include these entities by name. The

Agreement defines “Affiliates” as entities “controlled by or under common control with” the

doctors or other parties to the Agreement. (See Docket Entry No. 7-1 at 18). The contract terms

do not also require specifically naming the entities, and the contract terms control. See Star Elec.,

Inc. v. Northpark Office Tower, LP, No. 01-17-00364-CV, 2020 WL 3969588, at *27 (Tex. App.

– Hous. [1st Dist.] July 14, 2020) (“In interpreting the Settlement Agreement, we give common

words their plain meaning.”).

       The Lawyers also argue that the doctrine of direct-benefits estoppel binds the nonsignatory

entities to arbitrate. (Docket Entry No. 16 at 21). Texas recognizes several grounds for binding

a nonsignatory to an arbitration agreement, including direct-benefits estoppel. Halliburton Energy

Servs., Inc. v. Ironshore Specialty Ins. Co., 921 F.3d 522, 530–1 (5th Cir. 2019); Jody James

Farms, JV v. Altman Grp., Inc., 547 S.W.3d 624, 637 (Tex. 2018). Direct-benefits estoppel applies

“when a nonsignatory seeks to enforce an agreement against a signatory.” See Bridas S.A.P.I.C.

v. Gov’t of Turkmenistan, 345 F.3d 347, 362 (5th Cir. 2003). “When a plaintiff sues to enforce a

contract to which it was not a party, the Supreme Court of Texas has held, as have we, that the

plaintiff subjects itself to the entirety of the contract terms.” Motis Energy, L.L.C. v. SWN Prod.

Co., L.L.C., 802 F. App’x 848, 850 (5th Cir. 2020).

       The Lawyers argue that because Janus Insurance Corp., Cerberus Insurance Corp, Orion

Insurance Corp., St. Charles Holdings, L.L.C., Center for Restorative Breast Surgery, LLC, and

                                                 9
    Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 10 of 17



Sigma Delta Billing, LLC sued the Lawyers in Texas state court to enforce the Engagement Letter

and Capstone Services Agreement, they are bound by the contracts’ terms, including the arbitration

clause. (Docket Entry No. 16 at 30). The original petition includes claims that the Lawyers “have

breached the Agreement.” (See, e.g., Docket Entry No. 1-1 at ¶ 39). The Doctors attached the

Engagement Letter and Capstone Services Agreement to their complaint. (See Docket Entry No.

1-1 at 19–57). Each of the nonsignatory entities is listed as a plaintiff in that suit. (See Docket

Entry No. 1-1 at ¶¶ 3–10). Direct-benefits estoppel prevents the nonsignatory entities from

avoiding the Engagement Letter and Capstone Services Agreement arbitration clause.

        The Doctors also argue that Janus Insurance Corp., Cerberus Insurance Corp., and Orion

Insurance Corp. cannot be compelled to arbitrate in Texas because their formation documents

include a clause requiring arbitration in Wilmington, Delaware for “any dispute arising out of or

relating to . . . any related or underlying documents or agreements of any nature whatsoever.”

(Docket Entry No. 10 at 21; see also Docket Entry No. 10-3). The Lawyers respond that “those

contracts bound only the preexisting captive insurers domiciled in the Bahamas and the

reconstituted Captive Insurers domiciled in Delaware, not the Capstone or Feldman Parties.”

(Docket Entry No. 16 at 8). The court agrees. Neither side asserts claims relating to the formation

documents, but to the Engagement Letter and Agreement.

        The Lawyers also argue that Janus Insurance Corp., Cerberus Insurance Corp., and Orion

Insurance Corp. should be compelled to arbitrate under the Agreement under the doctrine of

misnomer. (Docket Entry No. 21 at 2). That doctrine provides that a mistake in a name may be

corrected “so long as no one was misled by the mistake.” AmeriPath, Inc. v. Hebert, 447 S.W.3d

319, 330 (Tex. App. – Dall. 2014, pet. denied). In AmeriPath, the court explained that “a departure

from the strict name of a corporation will not avoid its contract if its identity substantially appears.”

Id. (quoting Hou. Land & Loan Co. v. Danley, 131 S.W. 1143, 1144 (Tex. Civ. App. – Galveston,

                                                   10
    Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 11 of 17



1910, no writ). The doctrine of misnomer has been applied to arbitration agreements to find that

an unnamed party was intended to be included. See Raya v. Rio Mgmt. Co., LLC, No. 13-13-

00711-CV, 2015 WL 4504696, at *3 (Tex. App. July 23, 2015).                    The Capstone Services

Agreement mentions the Delaware entities, Cerberus Casualty Corp., Janus Casualty Corp., and

Orion Casualty Corp., even though these entities were eventually named Cerberus Insurance Corp,

Janus Insurance Corp., and Orion Insurance Corp. The Doctors do not allege that they were misled

by the mention of Cerberus Casualty Corp., Janus Casualty Corp., and Orion Casualty Corp.

instead of Cerberus Insurance Corp, Janus Insurance Corp., and Orion Insurance Corp.4

        The nonsignatory entities are bound by the terms of the Engagement Letter arbitration

clause, which requires arbitration in Houston.

                3.      The Appointment of Judge Dorfman

        The Doctors argue that the court should deny Capstone’s expeditated motion to compel

“arbitration before Judge Grant Dorfman” because Judge Dorfman was improperly appointed, and

that if the court grants the motion, it should “should compel the proper appointment of a

replacement arbitrator pursuant to 9 U.S.C. § 5.” (Docket Entry No. 10 at 7). The Doctors argue

that “Judge Dorfman was improperly appointed because the called-for arbitrator selection

procedures in AAA Rule E-4 were not followed.” (Id. at 6).

        The Engagement Letter describes how to select an arbitrator. (Docket Entry No. 7-1 at

15). It states that when a dispute arises, “either party may submit the dispute to any recognized,

neutral (x) arbitral association or (y) arbitrator for final resolution in an arbitration proceeding to

be concluded within four months.” (Id.). The Engagement Letter further modifies the procedure

for appointing an arbitrator, as follows:


        4
           Nor are these conclusions changed by the nonsignatory entities’ “statement of joinder” in the
Texas arbitration. (See Docket Entry No. 20-5). That statement includes a reservation of rights, including
the right to object to the arbitration because they never signed an arbitration agreement. (Id. at 1 n.1).
                                                   11
     Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 12 of 17



         Except as to the HBA’s FDC which shall apply its own rules, all arbitrations --
         regardless of the arbitral organization or arbitrator actually hearing the dispute --
         shall be conducted in Houston, Texas applying Texas substantive law pursuant to
         the Commercial Arbitration Rules (and not the rules for Large, Complex
         Commercial Cases) of the American Arbitration Association (AAA) then in effect,
         whose Expedited Procedures shall apply regardless of the monetary size of the
         dispute or the number of parties to the proceeding, with only a single arbitrator
         hearing the dispute, again all regardless of the organization sponsoring the
         arbitration in question. All parties acknowledge and agree that this arbitration
         agreement modifies the AAA arbitration rules regarding, inter alia, the selection of
         the arbitrator and the administration of the arbitration in that: (1) either party may
         directly appoint the single arbitrator or the arbitral association who/which shall
         proceed to resolve the dispute, provided that the arbitrator is recognized and neutral;
         (2) the AAA is not required to administer and shall not administer the arbitration;
         and (3) any recognized and neutral arbitrator himself/herself or arbitral association
         may administer the arbitration. The arbitrator or arbitral association appointed to
         resolve the dispute shall have the sole and exclusive ability to rule on all aspects of
         the arbitrator's appointment, including, but not limited to, disputes or challenges of
         bias and neutrality.

(Id.).

         Capstone followed this procedure in the Texas arbitration by filing an arbitration demand

with Conflict Resolution Solutions, PLLC and “request[ing] that CRS appoint a single arbitrator

according to the called for expedited rules of the American Arbitration Association with the parties

having adopted the optional rules of the AAA for Emergency Measures of Protection.” (Docket

Entry Nos. 10-5, 10-10). Judge Dion Ramos appointed Judge Dorfman as the arbitrator. (Docket

Entry No. 10-8). The Doctors object to Judge Dorfman’s appointment on the grounds that AAA

Commercial Arbitration Rule E-4 was not followed. (Docket Entry No. 10-11 at 1–2). Judge

Dorfman overruled this objection, finding that the rule was not violated and that his appointment

was consistent with CRS’s procedures and the 2015 Engagement Letter. (Docket Entry No. 10-

7). The Doctors restate their objections here and ask the court to deny the motion to compel

arbitration because Judge Dorfman was improperly appointed.

         According to the Doctors, Capstone had the right to select CRS as the arbitral association,

but after doing so, CRS “occupie[d] the position of the AAA and [was] bound to apply AAA Rule

                                                   12
    Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 13 of 17



E-4” of the Commercial Arbitration Rules regarding Expedited Procedures. (Docket Entry No. 10

at 16; Docket Entry No. 10-9 at 34). Rule E4 states that “AAA shall simultaneously submit to

each party an identical list of five proposed arbitrators drawn from its National Roster from which

one arbitrator shall be appointed,” and that the parties subsequently may strike or agree to names

on the list. (Id.). The Doctors argue that CRS violated Rule E-4 because it appointed Judge

Dorfman on its own, without providing the parties a list of proposed arbitrators to review. (Docket

Entry No. 10 at 18). For this alleged failure to follow AAA rules, the Doctors ask the court to

deny Capstone’s motion to compel arbitration or alternatively compel a replacement for Judge

Dorfman.

       The court cannot deny Capstone’s expedited motion to compel arbitration on the ground

that Judge Dorfman was improperly appointed. In deciding a motion to compel arbitration, the

court’s inquiry is limited to whether the parties agreed to arbitrate and if there are external legal

constraints that prevent arbitration. See Tittle, 463 F.3d at 418. The court cannot deny the motion

to compel on the ground that the arbitrator was improperly appointed; this goes beyond the

permitted scope. See Gulf Guar. Life Ins. Co. v. Connecticut Gen. Life Ins. Co., 304 F.3d 476, 487

(5th Cir. 2002) (“The FAA does not provide therefore for any court intervention prior to issuance

of an arbitral award beyond the determination as to whether an agreement to arbitrate exists and

enforcement of that agreement by compelled arbitration of claims that fall within the scope of the

agreement even after the court determines some default has occurred.”).

       Nor can the court “compel the proper appointment of a replacement arbitrator pursuant to

9 U.S.C. § 5.” (Docket Entry No. 10 at 16). The Doctors may, “before proceeding to arbitration,

. . . [seek] an order from the district court compelling arbitration before a properly selected

arbitrator pursuant to sections 4 and 5 of the FAA.” Brook v. Peak Int’l, Ltd., 294 F.3d 668, 674

(5th Cir. 2002). Parties to an arbitration may seek a court order to ensure that an “arbitration

                                                 13
    Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 14 of 17



proceed[s] in the manner provided for in” an arbitration agreement. 9 U.S.C. § 4. If parties have

agreed on “a method of naming or appointing an arbitrator . . . such method shall be followed.” 9

U.S.C. § 5. While courts enforce arbitration agreements as written, there is a preference for the

parties, not the courts, to make the decisions on the arbitration; “federal courts [have] very limited

jurisdiction to intervene in an arbitration before an award is issued.” Int’l Bancshares Corp. v.

Ochoa, 311 F. Supp. 3d 876, 878 (S.D. Tex. 2018) (citing Gulf Guar. Life Ins. Co., 304 F.3d at

486). “But 9 U.S.C. § 5 does permit a court to intervene in three limited circumstances: ‘(1) if

the arbitration agreement does not provide a method for selecting arbitrators; (2) if

the arbitration agreement provides a method for selecting arbitrators but any party to the

agreement has failed to follow that method; or (3) if there is a lapse [of time] in the naming of

an arbitrator or arbitrators.’” Id. (citing BP Expl. Libya Ltd. v. ExxonMobil Libya Ltd., 689 F.3d

481, 491 (5th Cir. 2012)). Under these circumstances, a court may intervene to appoint an

arbitrator. See BP Expl. Libya., 689 F.3d at 491.

        These circumstances are not present here. The Doctors argue that CRS has failed to follow

the selection process set out in the Engagement Letter because, according to the Doctors, the

Agreement required CRS to follow Rule E-4. (Docket Entry No. 10 at 18). The Engagement

Letter states that “[t]he arbitrator or arbitral association appointed to resolve the dispute shall have

the sole and exclusive ability to rule on all aspects of the arbitrator’s appointment.” (Docket Entry

No. 7-1 at 15); see Adam Techs. Int’l S.A. de C.V. v. Sutherland Glob. Servs., Inc., 729 F.3d 443,

452 (5th Cir. 2013) (the plaintiff’s contention that an arbitrator was improperly appointed was a

procedural question properly handled by the arbitrator, who addressed the plaintiff’s concerns

according to the method the agreement specified to resolve interpretation disputes); Int’l

Bancshares, 311 F. Supp. 3d at 879 (the court did not have jurisdiction to intervene because



                                                  14
    Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 15 of 17



“challenging the process used to select arbitrators” is a procedural challenge that is appropriate for

arbitrators to decide).

        The Doctors’ challenge to the selection method is procedural in nature; “[t]he law presumes

that “procedural questions” are for an arbitrator to decide.” Adam Techs. Int’l, 729 F.3d at 452

(5th Cir. 2013). Under the parties’ Engagement Letter, the arbitrator, Judge Dorfman, had the

power “to rule on all aspects of the arbitrator’s appointment.” (See Docket Entry No. 7-1 at 15).

The court will not disturb the Agreement or the arbitrator’s decision by compelling the

appointment of another arbitrator.

        The court denies the Doctors’ request to compel arbitration before another arbitrator.

        B.      The Doctors’ Cross-Motion to Compel Arbitration Before Judge Duval

        The Doctors cross-move to compel Feldman and The Feldman Law Firm to arbitrate the

Doctors’ claims in the Louisiana arbitration before Judge Duval. (Docket Entry No. 10 at 5). The

Doctors argue that the Engagement Letter was a valid arbitration agreement and that Judge Duval

has properly exercised jurisdiction over the arbitration. (Id. at 13–15). The Lawyers responded

by arguing that the Doctors do not have standing to bring the motion to compel. (Docket Entry

No. 16 at 6).

        Section 4 of the FAA allows a “party aggrieved by the alleged failure, neglect, or refusal

of another to arbitrate under a written agreement for arbitration” to file a motion to compel

arbitration. 9 U.S.C. § 4; see Valley Forge Christian Coll. v. Americans United for Separation of

Church & State, Inc., 454 U.S. 464, 471 (1982). This requirement restricts the exercise of judicial

power “to litigants who can show ‘injury in fact’ resulting from the action which they seek to have

the court adjudicate.” See id. at 473. Parties moving to compel arbitration must show that they

were aggrieved by the failure, neglect, or refusal of another to arbitrate. See Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 21 (1983) (the refusal to arbitrate is an “indispensable

                                                 15
    Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 16 of 17



element” to a “cause of action under § 4 for an arbitration order”). Absent this, a court cannot

grant a motion to compel. See Baker Hughes Inc. v. BNY Mellon Capital Markets LLC, No. CIVA

H-09-CV-1446, 2010 WL 985826, at *6 (S.D. Tex. Mar. 16, 2010) (declining to entertain a motion

to compel arbitration because “the respondents have not refused to arbitrate within the meaning of

9 U.S.C. § 4 nor has any “default” in the arbitration procedure occurred.”).

       The Doctors cannot show that Feldman and The Feldman Law Firm have failed, neglected

or refused to arbitrate. Both have been active participants in the Texas and Louisiana arbitrations

and have not refused to arbitrate. See Indep. Coca-Cola Employees’ Union of Lake Charles, No.

1060 v. Coca-Cola Bottling Co. United, 114 F. App’x 137, 140 (5th Cir. 2004) (“To ‘make it clear’

that an employer refuses to arbitrate, circuit courts have held that one of the parties must take the

unequivocal position that it will not arbitrate.”); PaineWebber Inc. v. Faragalli, 61 F.3d 1063,

1066 (3d Cir. 1995) (“[W]e hold that an action to compel arbitration under the Federal Arbitration

Act accrues only when the respondent unequivocally refuses to arbitrate, either by failing to

comply with an arbitration demand or by otherwise unambiguously manifesting an intention not

to arbitrate the subject matter of the dispute.”). The fact that Feldman and The Feldman Law Firm

moved to abate or dismiss the Louisiana arbitration and challenged its jurisdiction is not evidence

of a failure or refusal to arbitrate. See Capstone Associated Servs., Ltd. v. Rivero, No. CV H-13-

613, 2013 WL 12140391, at *3 (S.D. Tex. Sept. 30, 2013) (the moving party, Capstone, was not

entitled to an order compelling arbitration when the adversary parties, Stewart Feldman and the

Feldman Law Firm, had been participating in the arbitration but spent “spent over two months . . .

challenging the jurisdiction of the arbitrator” because “arbitrating such a defense does not

constitute failure or refusal to arbitrate as required for an order compelling arbitration under

Section 4 of the FAA.”).



                                                 16
      Case 4:20-cv-02236 Document 26 Filed on 08/03/20 in TXSD Page 17 of 17



        Nor have Feldman and The Feldman Law Firm filed litigation or engaged in other conduct

suggesting a refusal to arbitrate. See Baker Hughes, 2010 WL 985826, at *6 (noting that

commencing        litigation    can      show        a    refusal     to     arbitrate)     (citing

Jacobs v. USA Track & Field, 374 F.3d 85, 89 (2d Cir. 2004)). The Lawyers’ invocation of a

separate arbitration on the nonsignatory entities’ claims before Judge Baker is not evidence of a

refusal to arbitrate the Doctors’ claims before Judge Duval.

        The Doctors have not been injured in a way that warrants the court’s interference at this

time. The court denies the Doctors’ motion to compel arbitration.

IV.     Conclusion

        The court: (1) grants the Lawyers’ motion to compel the participation of the Doctors’

business entities in the Texas arbitration, (Docket Entry No. 2); (2) denies the Doctors’ cross-

motion to compel Stewart Feldman and The Feldman Law Firm’s participation in the Louisiana

arbitration, (Docket Entry No. 10); and (3) denies the motion to stay the Texas arbitration because

a stay is not warranted when these issues are resolved, (Docket Entry Nos. 12, 13).

               SIGNED on August 3, 2020, at Houston, Texas.


                                             _______________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge




                                                17
